ON MOTION FOR REHEARING AND/OR CLARIFICATION
PER CURIAM.
We affirm the judgment of the trial court, insofar as it determined that the agreement of the parties was a lease and not a sales contract, because that determination is supported by competent and substantial evidence. Laufer v. Norma Fashions, Inc., 418 So.2d 437 (Fla. 3d DCA 1982). We reverse that part of the judgment which determined that “Lopez presently has on his premises all of the equipment described in the leases.” There is competent and substantial evidence in the record that one ice machine was replaced at an additional cost of $20,000 and no evidence was presented to the contrary. Trueba v. Pawley, 407 So.2d 945 (Fla. 3d DCA 1981) (appellate court has no alternative but to reverse where the judgment is not supported by competent substantial evidence), appeal dismissed, 415 So.2d 1360 (Fla.1982). We also agree with the appellant, and it is undisputed in the record, that the full purchase price of $215,000, not $200,000, was paid for the option to purchase the equipment. The remaining issues are without merit.
Affirmed in part, reversed in part, and remanded for further consistent proceedings.